Citation Nr: 0211549	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to a rating higher than 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).

(The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is the subject of a 
separate decision of the Board.)



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 decision of the RO.  

Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in August 2000 the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.  As such, the Board will 
address the merits of the veteran's claim in this decision.

The Board is undertaking additional development on the issue 
of entitlement to a TDIU, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After providing the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
issue of entitlement to a TDIU.



FINDING OF FACT

The service-connected PTSD is shown to be manifested 
primarily by chronic sleep disturbances, depressed mood, 
suspiciousness, occasional panic attacks, and mild memory 
loss, with functioning generally satisfactory; circumstantial 
or stereotyped speech, frequent panic attacks, difficulty 
understanding complex tasks, impaired memory, and impaired 
judgment producing difficulty in establishing and maintaining 
effective work and social relationships are not shown.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case, the veteran's application appears to be intact.  
A March 2001 letter to the veteran from the RO informed him 
of what information was needed from him and what VA would 
provide in order to assist him in developing his claim.  He 
has also been informed of the information necessary to 
substantiate his claim via the Supplemental Statement of the 
Case.  There does not appear to be any relevant evidence that 
has not been associated with the claims folder.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).


II.  Evaluation of the Service-Connected PTSD
  
Factual Background

A careful review of service medical records shows that the 
veteran sustained penetrating shrapnel wounds as a result of 
an explosion of an enemy mortar in Vietnam.  In a July 1997 
rating decision, the RO granted service connection for PTSD 
based on the veteran's combat experiences, and assigned a 30 
percent evaluation under Diagnostic Code 9411, effective in 
September 1996.  The veteran did not appeal that decision.

Received in July 1998 was the veteran's application for a 
total rating based on individual unemployability.

The veteran underwent a VA examination in September 1998.  
The claims folder was reviewed by the examiner.  The veteran 
reported having problems sleeping at night, including 
recurrent bad dreams and nightmares occurring approximately 
three to four times per month.  His dreams were mostly about 
being ambushed, and at times he would get up with his hands 
on his wife's mouth or on top of her.  He felt nervous around 
people, and led a very isolated life.  He had episodes of 
depression, some helpless and hopeless feelings, tiredness 
and run-down feelings, panic episodes with palpitations, 
smothering feelings, and hyperventilation about once or twice 
a month.  He sometimes awoke in cold sweats, and was easily 
startled.  He was suspicious and distrustful, but denied any 
active hallucinations or delusions.  When he worked 
underground in the coal mines, he was able to do so because 
he worked on his own.  He denied any suicidal or homicidal 
ideations or plans.

Upon examination, the veteran walked into the interview 
unassisted; he was generally pleasant and cooperative, with 
appropriate flow and content of his conversation.  He was 
well oriented to time, place, and person.  There was no 
evidence of any active hallucinations or delusions.  
Attention and concentration were impaired; the veteran had 
difficulty with mental calculations and serial sevens.  He 
was able to give the days of the week in reverse order; his 
memory and recall for recent events were slightly impaired.  
He was able to recall two-out-of-three objects after five 
minutes.  His judgment was intact.  There was no evidence of 
any looseness of associations, flight of ideations, or 
pressured speech.  His fund of knowledge was appropriate for 
his education level and background.  There were neither 
obsessive thoughts nor compulsive actions.

The diagnosis on Axis I was that of PTSD.  A GAF (Global 
Assessment of Functioning) scale score of 65 was assigned, 
indicative of some difficulty in social or occupational 
functioning but generally functioning pretty well, and having 
some meaningful interpersonal relationships.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  It was the 
opinion of the VA examiner that the extent of the veteran's 
service-connected PTSD was mild to moderate, and that the 
veteran's condition was about the same as when he was last 
evaluated in June 1997.

In December 1998, the veteran's representative submitted 
Social Security records that indicate the veteran was found 
to be disabled since September 1996.  Severe impairments 
included a back disorder with pain in his legs and hip, 
arthritis, residuals of a left arm fracture, headaches, 
fatigue, and PTSD.

VA outpatient treatment records dated in January 1999 show no 
evidence of any psychomotor agitation, retardation, or 
startle response.  The veteran's mood was mildly anxious, and 
his affect was appropriate. His GAF was 75.  VA outpatient 
treatment records dated in July 1999 show that the veteran 
continued to have nightmares about his Vietnam experiences.  
He felt tired and run-down.  He did not feel like doing 
things, and he was not able to enjoy things.  His GAF was 65.  
Similar findings and a GAF of 65 were reported in September 
1999.  VA outpatient treatment records dated in November 1999 
show that the veteran's mood was mildly depressed with a 
narrow range of affect, and anxiety was in the moderate 
range.  The veteran complained of insomnia, and reported that 
his wife complained of his being withdrawn. Essentially the 
same findings and a GAF score of 65 were reported in June 
2000.

The veteran underwent a VA examination in April 2001.  He 
reported that he did not like being around people, and did 
not like to go places.  He experienced problems sleeping at 
night; he had recurrent bad dreams and nightmares.  His 
dreams were mostly about being injured.  He also had dreams 
about ambushes and about his brother, who served in Vietnam 
at the same time as the veteran.  These dreams and panic 
episodes occurred about every two weeks.  The veteran did not 
like being closed in, and he reported having recurrent 
palpitations, smothering feelings, and hyperventilation.  He 
denied any suicidal or homicidal ideation or plan, and denied 
any out-of-the-ordinary feelings.  There were neither 
hallucinations nor delusions, but the veteran did report 
having intrusive thoughts about Vietnam.  He was also easily 
startled.

Upon examination, the veteran was well oriented to time, 
place, and person; attention and concentration were normal.  
There was no evidence of any active hallucinations or 
delusions.  He had no problems with mental calculations and 
serial sevens.  His memory and recall for recent events were 
slightly impaired.  He was able to recall two-out-of-three 
objects after five minutes.  Judgment was intact.  There was 
no evidence of any looseness of association, flight of ideas, 
or pressured speech.  His fund of knowledge was appropriate 
for his educational level and background.  There were neither 
obsessive thoughts nor compulsive actions.  The veteran 
denied being actively suicidal or homicidal.  The diagnosis 
on Axis I was that of PTSD.  A GAF score in the range of 60 
to 65 was assigned, indicative of mild or moderate symptoms.  
(DSM-IV).  The VA examiner commented that the service-
connected PTSD was diagnosed based upon recurrent bad dreams, 
nightmares, flashbacks, startle response, and problems being 
around people and feeling closed in.  It was the opinion of 
the VA examiner that the veteran seemed to be handling his 
stressors reasonably well.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2001).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran had 
received some medication to treat insomnia, but that he 
continued to report recurrent bad dreams and nightmares. The 
veteran also had undergone VA outpatient treatment for PTSD, 
where physicians noted the veteran's depressed mood and 
anxiety.

The reports of VA examination in 1998 and 2001 and VA 
outpatient treatment records reflected GAF scores in the 
range of 60 to 65, which are indicative of mild to moderate 
symptoms and with functioning generally pretty well.  See 
DSM-IV.

Moreover, the veteran's recent VA examination in April 2001 
reflected few, if any, abnormal clinical findings attributed 
to the service-connected PTSD.  Likewise, there was no 
evidence of obsessive thoughts or compulsive actions, and the 
VA examiner noted that the veteran's memory and recall for 
recent events were only slightly impaired.

The overall medical evidence shows that the service-connected 
PTSD is manifested primarily by chronic sleep disturbances, 
depressed mood, anxiety, suspiciousness, occasional panic 
attacks, and mild memory loss. This evidence in the Board's 
opinion is reflective of mild-to-moderate symptomatology and 
supports the assignment of no more that a 30 percent rating 
under Diagnostic Code 9411.

The medical evidence does not indicate the presence of 
circumstantial or stereotyped speech, frequent panic attacks, 
difficulty understanding complex tasks, impaired memory, 
impaired judgment, disturbances of motivation and mood, or 
difficulty in the veteran's ability to establish or maintain 
effective work and social relationships with people that 
would warrant a rating higher than 30 percent.

Nor is there evidence in the record that the service-
connected PTSD presents exceptional or unusual circumstances 
to warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  Such circumstances were neither alleged nor 
shown.
  
Accordingly, the Board finds that a 30 percent rating for the 
service-connected PTSD under Diagnostic Code 9411 best 
represents his current disability picture.  

The preponderance of the evidence is against any increase 
based on current symptoms, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.  


ORDER

An increased rating for the service-connected PTSD is denied.  



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

